Per curiam.
John M. Shiver entered a plea of nolo contendere in Elbert County Superior Court to five counts of theft by taking. He filed with the State Disciplinary Board a petition for voluntary surrender of his license admitting conduct in violation of Standard 66 of Bar Rule 4-102 of the Georgia Bar Rules (Code Ann. Title 9 Appendix), the exact violation here being a final disposition of a felony or misdemeanor involving moral turpitude based upon a plea of nolo contendere.
The State Disciplinary Board accepted Shiver’s petition for voluntary surrender of license prior to the finding of probable cause but declined to agree to his request for punishment in the form of suspension of license for one year only. The report of the State Disciplinary Board recommends that the voluntary surrender of license be for an indefinite period with reinstatement being subject to the same procedure as is involved in cases of disbarment. We agree with the recommendations of the State Disciplinary Board and it is therefore ordered that the voluntary surrender of license by John M. Shiver be accepted and that he may be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of his petition for reinstatement if any.
Voluntary surrender of license accepted.

All the Justices concur.

James E. Hudson, for Shiver.